DETAILED ACTION
Election/Restrictions
The restriction requirement dated 1/10/2022 is withdrawn after further consideration.
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
A preprocessor, a processor, a postprocessor in claims 1-9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16, 18-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 105426889, cited from IDS) in view of McCann ( US 20160076926, cited from IDS)

Regarding claim 1, Zhao teaches a system for monitoring a multi-phase fluid flow, comprising: 
a preprocessor for receiving, filtering, and formatting digital images of the multi-phase fluid flow(page 3, 1)Obtain the flow pattern images of the gas-liquid two-phase flow in different states in the distillation tower by a high-speed camera; 2)Extract the region of interest (ROI region) of the image, and 
a processor that includes a neural network learning algorithm linked to the preprocessor for receiving the preprocessed digital images, identifying phenomena related to the multi-phase fluid flow in the preprocessed digital images and quantifying the relative positions and geometries of the phenomena based on the digital images( page 4, construct the neural network structure for flow pattern recognition; Page 9, Gas-liquid two-phase flow image feature analysis and extraction, analysis of the shape and texture features of the pre-processed two-phase flow image); 
Zhao does not expressly teach
a post processor linked to the processor for receiving the identified phenomena, receiving the quantified relative positions and geometries of the phenomena, deriving dynamic attributes of the identified phenomena and inferring other attributes related to the multi-phase fluid flow.
However, McCann teaches
a post processor linked to the processor for receiving the identified phenomena( [0058], (a) the individual concentration of each of the three phases to provide first data(b) the individual density of each of the three phases to provide second data and (c) the individual velocity of each of the three phases to provide third data), receiving the quantified relative positions and geometries of the phenomena( [0058], (a) the individual concentration of each of the three phases to provide first data(b) the individual density of each of the three phases to provide second data and (c) the individual velocity of each of the three phases to provide third data), deriving dynamic attributes of the identified phenomena and inferring other attributes related to the multi-phase fluid flow ([0058], the measured concentration, density and velocity values of the three phases constitute nine parameters representing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao and McCann, by measuring flow parameters following the teaching of McCann on the flow types identified by Zhao.
One of ordinary skill would have been motivated to such combination with motivation of “(i) measure the multiphase flow from any one well to enable the flow to be optimised, for example by means of artificial lift or other techniques; and/or (ii) enable the determination of from which well water is coming in the event of an increase in the production of water at the surface; and/or (iii) provide an inexpensive and reliable multiphase flowmeter which can make it commercially and technically feasible to install a multiphase flowmeter on each wellhead of a multiple wellhead oilfield system” ( McCann, [0024])
Regarding claim 2, Zhao in view of McCann teaches the system of claim 1, further comprising a camera linked to the preprocessor for capturing the digital images of the multi-phase fluid flow in real-time and transmitting the digital images to the preprocessor(Zhao, Page 3, high-speed camera).
Regarding claim 3, Zhao in view of McCann teaches the system of claim 1, further comprising at least one of a pump, a valve, a separator, a rotator, a slider, and a propulsion device linked to the controller for controlling the multi-phase fluid flow (McCann, [0172], valves, chokes, pumps etc).
Regarding claim 7, Zhao in view of McCann teaches the system of claim 1, wherein the multi-phase fluid flow comprises one of a channel flow(McCann, [0093], Channel flow), a planar flow, a spheroidal flow, a porous-media flow, and a free trajectory flow.


Regarding claim 9, Zhao in view of McCann teaches the system of claim 1, further comprising a controller for controlling a system (McCann, 208 in Fig. 20) that is dependent on the multi-phase fluid flow based on at least one of the identified phenomena, the quantified relative positions and geometries of the phenomena, the derived dynamic attributes of the phenomena, and the inferred other attributes (McCann, [0172]-[0174], control overall production from the wells).
Regarding claim 10, Zhao teaches a method for monitoring a multi-phase fluid flow, comprising: 
capturing at least one attribute of the multi-phase fluid flow; 
identifying phenomena related to the multi-phase fluid flow based on the at least one attribute of the multi-phase fluid flow; 
quantifying the relative positions and geometries of the phenomena(page 3, 1)Obtain the flow pattern images of the gas-liquid two-phase flow in different states in the distillation tower by a high-speed camera; Page 9, image acquisition of gas-liquid two-phase flow, using a high-speed camera to change the flow rate of gas-liquid two-phase flow in a horizontal pipeline); and 
deriving dynamic attributes related to the phenomena by correlating relative positions and geometries of the phenomena based on a sequence of the at least one attribute captured over a predetermined time-period( Page 3, 2)… extract the image invariant moments and gray-level co-Health 
Zhao does not expressly teach
 inferring other attributes related to the multi-phase fluid flow based on the identified phenomena, the quantified relative positions and geometries of the phenomena and the derived dynamic attributes related to the phenomena.
However, McCann teaches 
inferring other attributes related to the multi-phase fluid flow based on the identified phenomena( [0058], (a) the individual concentration of each of the three phases to provide first data(b) the individual density of each of the three phases to provide second data and (c) the individual velocity of each of the three phases to provide third data, the quantified relative positions and geometries of the phenomena and the derived dynamic attributes related to the phenomena([0058], the measured concentration, density and velocity values of the three phases constitute nine parameters representing the multiphase flow, and processing the first, second and third data to combine the first, second and third data to provide combined data representing all constituents of the multiphase flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao and McCann, by measuring flow parameters following the teaching of McCann on the flow types identified by Zhao.
One of ordinary skill would have been motivated to such combination with motivation of “(i) measure the multiphase flow from any one well to enable the flow to be optimised, for example by means of artificial lift or other techniques; and/or (ii) enable the determination of from which well water is coming in the event of an increase in the production of water at the surface; and/or (iii) provide an 

Regarding claim 11, Zhao in view of McCann teaches the method of claim 10, further comprising controlling the multi-phase fluid flow (McCann, 208 in Fig. 20) based on at least one of the identified phenomena, the quantified relative positions and geometries of the phenomena and the derived dynamic attributes related to the phenomena (McCann, [0172]-[0174], control overall production from the wells).
Regarding claim 12, Zhao in view of McCann teaches the method of claim 10, further comprising controlling a system dependent on the multi-phase fluid flow (McCann, 208 in Fig. 20) based on at least one of the identified phenomena, the quantified relative positions and geometries of the phenomena and the derived dynamic attributes related to the phenomena (McCann, [0172]-[0174], control overall production from the wells).
Regarding claim 13, Zhao in view of McCann teaches the method of claim 11, wherein the multi-phase fluid flow is controlled by a controller linked to at least one of a pump, a valve, a separator, a rotator, a slider, and a propulsion device(McCann, [0172], valves, chokes, pumps etc).
Regarding claim 14, Zhao in view of McCann teaches the method of claim 10, wherein the multi-phase fluid flow comprises one of a channel flow(McCann, [0093], Channel flow), a planar flow, a spheroidal flow, a porous-media flow, and a free trajectory flow.
Regarding claim 15, Zhao in view of McCann teaches the method of claim 10, wherein the phenomena includes at least one of a void, a wave, a shadow, a dimple, a wrinkle, foam, a bubble ( McCann, [0174], bubbles), a particulate, a velocity, an acceleration, a material deposition rate, an erosion rate, a phasic critical behavior point related to heat transfer, a fluid dynamic property, a thermodynamic property, a thermophysical property, an optical property, a physical property, and a volumetric and mass flow rate.

Regarding claim 16, Zhao in view of McCann teaches the method of claim 10, wherein the at least one attribute includes at least one of a digital image (McCann, [0175], images or a grid of the gas bubble distribution across the pipeline), sound and odor.
Regarding claim 18, Zhao in view of McCann teaches the method of claim 10, wherein the quantified relative positions and geometries of the phenomena are determined by utilizing image segmentation methods ( Zhao, Page 3,  2)Extract the region of interest (ROI region) of the image).
Regarding claim 19, Zhao in view of McCann teaches the method of claim 10, wherein the phenomena are identified and correlated with the quantified relative positions and geometries of the phenomena by a processor that includes a neural network learning algorithm (Page 7, using the neural network to identify test samples of different flow patterns).
Regarding claim 21, Zhao in view of McCann teaches the method of claim 10, wherein the at least one attribute may be captured by at least one of a video camera( Page 3, high-speed camera), a still photography camera, and a prerecorded media.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  in view of McCann, further in view of SONDHI (US 2015/0075273, cited from IDS)

Regarding claim 4, Zhao in view of McCann teaches the system of claim 3.
Zhao in view of McCann does not expressly teach further comprising a heat exchanger linked to one of the pump, the valve, the separator, the rotator, the slider, and the propulsion device for receiving the multi-phase fluid flow.
However, SONDHI teaches a heat exchanger (108 in Fig. 1) linked to one of the pump (126 in Fig. 1), the valve (101, 105 in Fig. 1), the separator (110 in Fig. 1), the rotator, the slider, and the propulsion device for receiving the multi-phase fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao in view of McCann with that of SONDHI, by adding a heat exchanger taught by SONDHI to the flow control system in Zhao in view of McCann, with motivation of “determining a gross flow rate of the fluid” (SONDHI, [0003]) to safely control the flow of fluid.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  in view of McCann, further in view of Meribout (US 20180321068, cited from IDS)

Regarding claim 5, Zhao in view of McCann teaches the system of claim 2.
Zhao in view of McCann does not expressly teach wherein the camera is adapted to capture digital images by electromagnetic radiation in at least one of a visible spectrum, an infrared spectrum, and an electromagnetic radiation spectrum.

the camera is adapted to capture digital images by electromagnetic radiation in at least one of a visible spectrum ([0024], irradiated from the opposite side of the pipeline with beams of THz radiation), an infrared spectrum ([0024], THz images are captured), and an electromagnetic radiation spectrum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao in view of McCann with that of Meribout, by capturing THz images as taught by Meribout of the flow in Zhao in view of McCann, with motivation of “a two dimensional or three dimensional image of the wet gas or gas containing solid contaminants can then be achieved in real-time using a dedicated hardware machine” (Meribout, [0021]).

Regarding claim 6, Zhao in view of McCann teaches the system of claim 2.
Zhao in view of McCann does not expressly teach wherein the camera is adapted to capture digital images by ultrasonic imaging.
However, Meribout teaches 
the camera is adapted to capture digital images by ultrasonic imaging (13 in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao in view of McCann with that of Meribout, by capturing THz images after ultrasonic sensors as taught by Meribout of the flow in Zhao in view of McCann, with motivation of “a very accurate gas flow measurement” (Meribout, [0061]).

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  in view of McCann, further in view of CHOI ( US 2017/0169313, cited from IDS)
Regarding claim 17, Zhao in view of McCann teaches the method of claim 10.

However, CHOI teaches 
the quantified relative positions and geometries of the phenomena are determined by superimposing polygons around the phenomena identified with vertices assigned from a coordinate system( [0074], generate a bounding box including the predicted coordinate of the object … the bounding box may have a rectangular shape … or polygon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao in view of McCann with that of CHOI, by substituting the flow pattern detection algorithm in Zhao in view of McCann with the neural network method taught by CHOI by treating elements in flow pattern image as objects, with motivation “to generate the feature map of the input image using the neural network” and “to classify the areas and to detect the objects in the image using the generated feature map” ( CHOI, [0009]).

Regarding claim 20, Zhao in view of McCann teaches the method of claim 19.
Zhao in view of McCann does not expressly teach wherein the processor comprises a convolutional neural network with an object detection algorithm.
However, CHOI teaches a convolutional neural network with an object detection algorithm ([0072], generates a feature map using a convolution neural network; [0074], predict the coordinate of an object in the image using the reinforced feature map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao in view of McCann with that of CHOI, by substituting the flow pattern detection algorithm in Zhao in view of McCann with the neural network 



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN

Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661